       Case 1:20-cv-00561-JB-KRS Document 12 Filed 02/27/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

JESSE COX,

               Plaintiff,

vs.                                                                    No. CIV 20-0561 JB/KRS

CIVIL COURTHOUSE STATE
JUDGES AND STAFF; STATE
OF NEW MEXICO DOC CASE
MANAGERS DOC; PUBLIC
DEFENDERS OFFICE PUBLIC
DEFENDERS & SECRETARYS
and OMS OFFENDER MANAGEMENT
SYSTEM STATE OF NEW MEXICO,

               Defendants.

                                     FINAL JUDGMENT

       THIS MATTER came before the Court on its Memorandum Opinion and Order, filed

February 27, 2021 (Doc. 11)(“MOO”). In its MOO, the Court dismisses with prejudice the

Plaintiff’s Complaint for Violation of Civil Rights, filed September 9, 2020 (Doc. 1). See MOO

at 1, 15. With no more claims or parties before the Court, the Court enters Final Judgment.

       IT IS ORDERED that: (i) all claims are dismissed with prejudice; (ii) this case is

dismissed with prejudice; and (iii) Final Judgment is entered.



                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE

Parties:

Jesse Cox
Northwest New Mexico Correctional Center
Grants, New Mexico

       Plaintiff pro se
